[J-80-2021]
                      IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


 RUTH L. KNEEBONE                                 :   No. 52 MAP 2021
                                                  :
                                                  :   Appeal from the Order of the
                 v.                               :   Commonwealth Court at No. 807
                                                  :   C.D. 2019 dated July 9, 2020,
                                                  :   Reconsideration Denied August 26,
 ZONING HEARING BOARD OF THE                      :   2020, Reversing the Order of the
 TOWNSHIP OF PLAINFIELD AND                       :   Northampton County Court of
 PATRICK LUTZ AND PAMELA LUTZ                     :   Common Pleas, Civil Division, at No.
                                                  :   C-48-CV-2018-11586 dated June 7,
 APPEAL OF: PATRICK LUTZ AND                      :   2019.
 PAMELA LUTZ                                      :
                                                  :   ARGUED: December 7, 2021


                                           ORDER


PER CURIAM                                                      DECIDED: April 28, 2022
          AND NOW, this 28th day of April, 2022, because the participating Justices are

unable to reach consensus on the merits of the question as to which the Court granted

allowance of appeal, the order of the Commonwealth Court is AFFIRMED by operation

of law.

          Former Justice Saylor did not participate in the consideration or decision of this

matter.